 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
EXHIBIT 10.33
AMENDMENT
This Amendment made and executed as of this 23rd day of May, 2006 (hereinafter
referred to as the “Amendment”) constitutes a valid and enforceable amendment to
the Amended and Restated License and Supply Agreement of the 1st day of January,
2005 (hereinafter referred to as the “Agreement”), between Orion Corporation, a
corporation existing under the laws of Finland and having its principal office
at Orionintie 1, 02200 Espoo, Finland (hereinafter referred to as “Orion”) and
GTx Inc., a corporation existing under the laws of the State of Delaware, U.S.A.
and having its principal office at 3 North Dunlap Avenue, Van Vleet Building,
Memphis, Tennessee 38163, USA (hereinafter referred to as “GTX”) (Orion and GTX
collectively referred to herein as “Parties”).

     
WHEREAS,
  the Parties have entered into the Agreement on January 1, 2005;
 
   
WHEREAS,
  the Parties wish to amend the Agreement on the terms and conditions contained
herein in order to include a tablet containing [ * ] Toremifene into the scope
of Agreement as a Orion Product;
 
   
WHEREAS,
  the Parties are continuing to discuss in good faith Orion’s supply price of
the [ * ] tablets which are to be marketed, distributed and sold outside of the
United States and contemplate that another amendment to the Agreement would be
needed to evidence any subsequent agreement of the Parties pertaining thereto;
and
 
   
WHEREAS,
  the Parties wish that all other terms and conditions of the Agreement shall
remain unchanged and shall be retained in full force and effect unless
specifically agreed otherwise herein;

NOW, THEREFORE, intending to be legally bound, and in consideration of the
mutual covenants contained herein, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:
1. Unless indicated otherwise in this Amendment, the terms in this Amendment
with initial letters capitalized, whether used in the singular or plural, shall
have the meaning set forth in the Agreement.
2. Parties understand and agree that a tablet containing [ * ] Toremifene shall
be included into the scope of the term “Orion Product” in clause 1.34. Any and
all terms and conditions of the Agreement having reference to Orion Product
shall apply to the tablet containing [ * ] Toremifene respectively.
3. Special conditions for the tablet containing [ * ] Toremifene:
a) Price
Orion’s price of bulk Orion Product to GTX, its Affiliates or its Unaffiliated
Sublicensees for commercial purpose, delivered [ * ] (with the foregoing being
interpreted to effect [ * ]), shall be:
     [ * ] per [ * ]
b) Price Adjustment for Commercial Supply
 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.    

1 (2)



--------------------------------------------------------------------------------



 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
It is agreed upon by the Parties that the price of the [ * ] tablet of Orion
Product to GTX, its Affiliates or Unaffiliated Sublicensees shall be reduced [ *
] based upon attaining certain milestone purchases of the Product as follows: if
GTX purchases annually an aggregate amount of the [ * ] tablet [ * ], the price
of the tablet shall be [ * ] per [ * ]tablet, with such price adjustment being
settled between the Parties in accordance with Section 14.8 of the Agreement.
c) The price for all [ * ] tablets for use in Clinical Trials and the price for
all Samples shall be [ * ] per [ * ] tablet.
d) Price Adjustment for the European Union (“EU”), Switzerland, Norway and the
Commonwealth of Independent States (“CIS”) (collectively, the “European
Territory”)
Notwithstanding the provisions of subparagraphs 3(a) and (b) above, it is agreed
by the Parties that the Price of the [ * ] tablet of Orion Product to GTX, its
Affiliates or Unaffiliated Sublicensees shall be reduced to [ * ] for all [ * ]
Product acquired from Orion as commercial supply for sale within the European
Territory, except for Product acquired for commercial sale in [ * ] where the
price will be [ * ].
e) Responsibilities for development work, development work schedule and
specifications for the tablet containing [ * ] Toremifene are defined in
Appendix 1.
f) Orion shall cover all costs of the development work of the tablet containing
[ * ] Toremifene and defined in the development plan (Appendix 1), unless
otherwise agreed in such development plan. For the avoidance of a doubt, the
Parties understand and agree that any activities or costs beyond the development
plan (Appendix 1) shall be subject to a separate written agreement between the
Parties.
4. This Amendment shall become effective on May 23, 2006.
5. Except as specifically set forth and/or amended herein, all the terms and
conditions of the Agreement shall remain unchanged.
IN WITNESS WHEREOF,
the Parties, through their authorized representatives, have executed two (2)
identical copies of this Amendment.

                          Orion Corporation
ORION PHARMA   GTx Inc.
 
                   
 
  By: /s/ Timo Lappalainen       By: /s/ Henry P. Doggrell
 
 
 
     
 
 
  Name: Timo Lappalainen       Name: Henry P. Doggrell
 
  Title: Senior Vice President       Title: VP, General Counsel
 
           Orion Corporation, Orion Pharma            
 
                   
 
  By: /s/ Matti Vaheri       By:
 
 
 
     
 
 
  Name: Matti Vaheri       Name:
 
             
 
 
  Title: Director       Title:
 
             
 
 
           Orion Corporation, Orion Pharma            

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.    

2 (2)



--------------------------------------------------------------------------------



 



FOR DISCUSSION PURPOSES ONLY
AND
SUBJECT TO SEPARATE AGREEMENT
Appendix 1
[ * ]
 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.    

